Official Form 309F (12/17)
 Information to identify the case:
 Debtor
                   Hawaiian Ebbtide Hotel, Inc.                                          EIN 32−0472034
                   Name


 United States Bankruptcy Court District of Hawaii
                                                                                         Date case filed for chapter 11 2/25/19
 Case number: 19−00227

Notice of Chapter 11 Bankruptcy Case

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from the debtor by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted
from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice.
(See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.


  1. Debtor's full name                       Hawaiian Ebbtide Hotel, Inc.


  2. All other names used in the aka Hawaiian Ebbtide Hotel, aka John Wollstein
     last 8 years

  3. Address                                  2415 Ala Wai Boulevard, #1901
                                              Honolulu, HI 96815

  4. Debtor's attorney                        Christopher S.B. Woo                               Contact phone: 808.940.3244
      Name and address                        Star Consulting LLC
                                              159 Kai'ulani Avenue                               Email:
                                              Honolulu, HI 96815                                 attorneychristopherwoo@gmail.com

  5. Bankruptcy clerk's office                1132 Bishop Street, Suite 250                      Hours open: Mon−Fri 8:30am to 4:00pm
      Documents in this case may be filed     Honolulu, Hawaii 96813
      at this address.                                                                           Contact phone: (808) 522−8100
      You may inspect all records filed in
      this case at this office or online at
      www.pacer.gov.


  6. Meeting of creditors                     April 24, 2019 at 02:00 PM                         Location:
      The debtor's representative must
      attend the meeting to be questioned The meeting may be continued or adjourned to a later   US Trustee Meeting Room, 1132
      under oath.                         date. If so, the date will be on the court docket.
      Creditors may attend, but are not                                                          Bishop Street, Suite 606, Honolulu, HI
      required to do so.                                                                         96813

                                                                                                   For more information, see page 2 >




Official Form 309F (For Corporations or Partnerships)                Notice of Chapter 11 Bankruptcy Case                           page 1


          U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 18 Filed 03/29/19 Page 1 of 2
Debtor Hawaiian Ebbtide Hotel, Inc.                                                                                              Case number 19−00227


  7. Proof of claim deadline                  Deadline for filing proof of claim: 7/23/19

                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office.

                                              Your claim will be allowed in the amount scheduled unless:

                                                        • your claim is designated as disputed, contingent, or unliquidated;
                                                        • you file a proof of claim in a different amount; or
                                                        • you receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any required    Deadline for filing the complaint: No date set
      filing fee by the following deadline.


  9. Creditors with a foreign                 If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
     address                                  extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


  10. Filing a Chapter 11                     Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
      bankruptcy case                         court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


  11. Discharge of debts                      Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
                                              debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F (For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                          page 2


          U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 18 Filed 03/29/19 Page 2 of 2
